 


113 HRES 370 EH: Providing for consideration of the joint resolution (H.J. Res. 70) making continuing appropriations for National Park Service operations, the Smithsonian Institution, the National Gallery of Art, and the United States Holocaust Memorial Museum for fiscal year 2014, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 71) making continuing appropriations of local funds of the District of Columbia for fiscal year 2014; providing for consideration of the joint resolution (H.J. Res. 72) making continuing appropriations for veterans benefits for fiscal year 2014, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 73) making continuing appropriations for the National Institutes of Health for fiscal year 2014, and for other purposes; providing for consideration of the bill (H.R. 3230) making continuing appropriations during a Government shutdown to provide pay and allowances to members of the reserve components of the Armed Forces who perform inactive-duty training during such period; and providing for consideration of motions to suspend the rules. 
U.S. House of Representatives
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 370 
In the House of Representatives, U. S.,

October 2, 2013
 
RESOLUTION
Providing for consideration of the joint resolution (H.J. Res. 70) making continuing appropriations for National Park Service operations, the Smithsonian Institution, the National Gallery of Art, and the United States Holocaust Memorial Museum for fiscal year 2014, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 71) making continuing appropriations of local funds of the District of Columbia for fiscal year 2014; providing for consideration of the joint resolution (H.J. Res. 72) making continuing appropriations for veterans benefits for fiscal year 2014, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 73) making continuing appropriations for the National Institutes of Health for fiscal year 2014, and for other purposes; providing for consideration of the bill (H.R. 3230) making continuing appropriations during a Government shutdown to provide pay and allowances to members of the reserve components of the Armed Forces who perform inactive-duty training during such period; and providing for consideration of motions to suspend the rules. 


That upon adoption of this resolution it shall be in order to consider in the House any joint resolution specified in section 2 of this resolution. All points of order against consideration of each such joint resolution are waived. Each such joint resolution shall be considered as read. All points of order against provisions in each such joint resolution are waived. The previous question shall be considered as ordered on each such joint resolution and on any amendment thereto to final passage without intervening motion except: (1) 30 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
2.The joint resolutions referred to in the first section of this resolution are as follows:
(a)The joint resolution (H.J. Res. 70) making continuing appropriations for National Park Service operations, the Smithsonian Institution, the National Gallery of Art, and the United States Holocaust Memorial Museum for fiscal year 2014, and for other purposes.
(b)The joint resolution (H.J. Res. 71) making continuing appropriations of local funds of the District of Columbia for fiscal year 2014. 
(c)The joint resolution (H.J. Res. 72) making continuing appropriations for veterans benefits for fiscal year 2014, and for other purposes. 
(d)The joint resolution (H.J. Res. 73) making continuing appropriations for the National Institutes of Health for fiscal year 2014, and for other purposes. 
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3230) making continuing appropriations during a Government shutdown to provide pay and allowances to members of the reserve components of the Armed Forces who perform inactive-duty training during such period. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) 30 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
4.It shall be in order at any time through the calendar day of October 6, 2013, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.

Karen L. Haas,Clerk.
